Citation Nr: 1447883	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  14-01 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a bilateral ankle disability, to include on a secondary basis.

5.  Entitlement to service connection for bilateral flat feet, to include on a secondary basis.

6. Entitlement to service connection for neuropathy of each foot, to include on a secondary basis.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 13, 1974 to April 5, 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2014.

The Board subsequently issued a July 28, 2014 decision in the appeal.  As that decision was issued prior to the expiration of an abeyance period granted at the hearing for the submission of additional evidence, and the Veteran subsequently submitted additional evidence that was not considered by the Board, the Board will vacate the July 28, 2014 decision.  The Veteran filed the additional evidence (and provided a waiver of RO consideration allowing for the Board's review at the hearing).  This Decision of the Board is issued to assure that all evidence submitted to VA, to particularly include evidence submitted prior to the expiration of the 60-day abeyance period granted during the June 2014 Board hearing, has been fully reviewed and considered.  The below decision represents an adjudication of the Veteran's claim based on the Board's review of the complete record.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of service connection for bilateral knee disabilities and a low back disability on the merits, as well as the claims for service connection for a bilateral ankle disability, bilateral flat feet and neuropathy of each foot, and the claim for a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By decision dated July 28, 2014, the Board concluded new and material evidence had not been received to reopen claims for service connection for bilateral knee disabilities and for a low back disability, denied claims for service connection for a bilateral ankle disability, bilateral flat feet, and neuropathy of each foot, and denied a TDIU rating.

2.  The Board's decision was issued prior to the expiration of a 60-day period with which the Veteran had been provided to submit additional evidence for consideration.

3.  An unappealed December 2011 rating decision denied service connection for right and left knee disabilities and a low back disability, noting new and material evidence had not been received.

4.  Evidence received subsequent to the December 2011 rating decision tends to show the Veteran's bilateral knee disabilities and a low back disability are related to service, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for low back and bilateral knee disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for vacating the July 28, 2014, Board decision have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

2.  New and material evidence has been received, and the claim for service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received, and the claim for service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been received, and the claim for service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

	Vacatur

On July 28, 2014, the Board issued a decision that denied service connection for bilateral knee disabilities and a low back disability on the basis that new and material evidence had not been received.  In addition, the Board denied service connection for a bilateral ankle disability, bilateral flat feet and neuropathy of each foot, and denied a TDIU rating.  

During the June 2014 hearing before the undersigned, the Veteran was given 60 days to submit additional evidence.  The Board's decision was issued prior to the deadline provided for submitting additional evidence.  The Board notes that the Veteran submitted a statement from a physician after the 60-day period had expired.

The Board may vacate an appellate decision at any time upon the request of the appellant or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904.  In this case, the decision was issued prior to the deadline given the Veteran to submit additional evidence.  Thus, the July 28, 2014 Board decision must be vacated.

	Adjudicated claims 

Veterans Claims Assistance Act

Inasmuch as this decision reopens the claims for service connection for bilateral knee disabilities and for a low back disability, there is no reason to address the impact of the VCAA.  Any notice or duty to assist omission is harmless.  

Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection for a bilateral knee disability and a low back disability was denied by the RO in a May 2005 rating decision.  It was noted that the Veteran's bilateral knee disabilities had preexisted service and were not aggravated therein.  In addition, it was indicated that a low back disability was not present in service.  Private treatment records in the file at that time showed that the Veteran sought treatment for back pain in 2004 after chopping wood.

A May 2008 rating decision concluded new and material evidence had not been received to reopen the claims for service connection for bilateral knee and low back disabilities.  Rating decisions dated May and August 2009 also concluded new and material evidence had not been received to reopen claims for a right knee disability, and an October 2009 rating action found new and material evidence had not been received to reopen a claim for service connection for a left knee disability.  By rating action dated December 2011, the RO again determined the claims were not reopened as new and material evidence had not been received.  

The evidence of record at the time of the December 2011 rating action included the service treatment records, and private and VA medical records.

On the February 1974 report of medical history, the Veteran checked "don't know" as to whether he had a trick or locked knee.  The February 1974 entrance examination shows the spine and lower extremities were normal.  An undated report shows the Veteran reported he fell on his right leg four to five months ago.  There was a scab at the superior tibial region.  Tenderness in the knee joint was reported.  A Medical Board report shows the Veteran had completed only four days of basic training.  It was indicated he had a long history of weakness of both knees and had apparently been unable to do athletic activities.  He began basic training and his underlying disability, subluxing patella syndrome, became evident immediately.  The diagnoses were bilateral subluxing patella syndrome and early chondromalacia of both patellae.  It was determined the Veteran did not meet induction standards.  It was further indicated his condition existed prior to service and was not aggravated in service.  A March 1974 report of medical examination reflects these diagnoses concerning the knees.  Clinical evaluations of the spine and feet were normal.  

VA outpatient treatment records show the Veteran was seen in April 1995 with a two-day history of acute low back pain after moving furniture.  The assessment was acute lumbosacral strain.  X-rays of the lumbar spine in April 1995 revealed degenerative changes.  

Records from the Indian Health Service show the Veteran reported in January 2004 he had back pain that radiated down his right buttocks.  In March 2004, he stated he injured his back in his 30's while breaking a horse.  He related in June 2004 that he had experienced on and off low back pain since he was 17 years old.  

On VA examination of the joints in April 2005, the Veteran denied having any knee problems prior to service, stating he was athletic and ran cross country and played basketball.  He asserted he got on the wrong side of his drill sergeant who used a punji stick on him, striking him in the knees.  He claims his knees became swollen and he went to sick call where he was given ice and three days off.  He reported he had knee surgery in the 1980's when he was in prison.  The diagnosis was bilateral knee pain.  The examiner, who reviewed the claims folder and the medical records, concluded that, given the service treatment records, it was his opinion that the Veteran's current knee condition was less than likely caused or permanently aggravated beyond normal progression by his brief military service.  He provided a rationale for his conclusion, noting that the service treatment records indicated the Veteran's symptoms started while he was in basic training, and this was typical of a preexisting condition.  In addition, the service treatment records indicated he had symptoms prior to service, and the Veteran was discharged as being unfit for duty and did not complete basic training, again indicating a preexisting condition.  The examiner further noted that there was no evidence in the service treatment records of an injury during active duty that would be sufficiently severe to cause or permanently aggravate his knee condition beyond the natural progression.  It was also stated that there were no records establishing continuity of knee problems dating from service.  

Private medical records show the Veteran was seen in September 2007 and reported he had experienced back trouble since he was young.

As noted above, a December 2011 rating action found new and material evidence had not been received, and the claims for service connection for bilateral knee and low back disabilities remained denied.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit outlined the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition." 38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

Evidence received subsequent to the December 2011 rating action includes Social Security Administration records and private medical records.  In a statement dated August 2014, F. A. Graf, M.D., summarized the evidence, to include some of the service treatment records.  It was indicated the Veteran had a diagnosis of bilateral subluxing patella syndrome, right greater than left, and that it was recommended that the Veteran's case be presented to a medical board for separation.  Dr. Graf noted the Veteran was treated following service for knee problems.  It was indicated the Veteran had degenerative joint disease of the knees and low back.  He summarized the findings and conclusions of the 2005 VA examination.  He concluded that a review of contemporaneous military records supported a more likely than not causal link to knee conditions initiated during basic training.  He also stated that chronic gait pattern changes aggravated and accelerated lumbosacral spine pain.  

The Board finds that the evidence received since the December 2011rating decision addresses an unestablished fact necessary to substantiate the claims for service connection for bilateral knee disabilities and for a low back disability, and considered in conjunction with the record, raises a reasonable possibility of substantiating the claims.  The August 2014 letter from Dr. Graf supports a link between the Veteran's current low back and knee disabilities and service.  Taken at face value, as required for purposes of reopening, the evidence received is both new and material, and the claims for service connection for bilateral knee disabilities and a low back disability are reopened.  


ORDER

The Board's July 28, 2014 decision that found new and material evidence had not been received to reopen claims for service connection for bilateral knee disabilities and a low back disability, that denied service connection for a bilateral ankle disability, bilateral flat feet, and neuropathy of each foot, all to include as due to service-connected disability, and that denied a TDIU rating, is vacated.

The appeals to reopen claims for service connection for bilateral knee disabilities and for a low back disability are granted.  


REMAND

The Board finds that further development is needed for proper de novo adjudication of the reopened claims for service connection for bilateral knee and low back disabilities.  As noted above, Dr. Graf opined that the Veteran's bilateral knee conditions had their onset in service.  While he did not specifically address the conclusion of the in-service Medical Board that noted the Veteran had a long history of weakness in both knees, and that he entered service with subluxing patella syndrome that became evident in basic training, he did acknowledge the Veteran had a long history of weakness in the knees that pre-dated service.  

With respect to the remaining claims, Dr. Graf also believed the Veteran's bilateral ankle conditions are related to service.  He also stated that the Veteran's low back disorder had been aggravated and accelerated by chronic gait pattern changes which, in turn, were apparently due to the Veteran's ankle and foot disabilities.  He opined that the Veteran's bilateral ankle, bilateral foot, bilateral knee and low back disabilities are as likely as not related to his experiences in service.  He also stated these conditions rendered the Veteran unemployable.  In his August 2014 letter, Dr. Graf summarized an October 2010 medical report from an unnamed provider showing the Veteran had a history of high arches for his entire life.  It was noted the Veteran subsequently underwent osteotomies to correct pes cavus deformity.  The physician also noted that the Veteran had numbness on the plantar aspect of his foot on the left plantar heel.  The assessment was healed pes planus reconstruction.  It was reported that in February 2014, the Veteran had reflex sympathetic dystrophy in the lower limb.  

In his August 2014 statement, Dr. Graf summarizes a September 2013 treatment note, apparently from the VA, that noted "[o]riginal pes cavus, high arch, recurrent ankle inversions, chronic lateral ankle instability developed while he [the Veteran] was in service."  It was noted that an abnormal gait affected the knees and low back.  The provider opined that it was clear that the current condition was caused by service injuries.  

The Board notes that the September 2013 VA treatment report has not been associated with the record.  As such, additional development is necessary to attempt to procure current VA treatment records.

In view of the development regarding the Veteran's claims for service connection, the issue of entitlement to a TDIU rating is deferred.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for knee, low back and ankle disabilities, and for bilateral flat feet, and neuropathy of each foot since service, and to submit authorization forms for VA to secure records of all such evaluations and treatment from any private providers.  The AOJ should procure all VA treatment records from January 2013 to the present.  The AOJ should also secure complete clinical records of the evaluations and treatment from all providers identified.

2.  Schedule a VA orthopedic examination to determine the nature and etiology of the Veteran's bilateral knee, bilateral ankle and low back disabilities.  The examiner should provide full explanations in response to the following questions as to each diagnosed disability:

a.  Is there clear and unmistakable (obvious, manifest, undebatable) evidence that a left and/or right knee disability was present prior to service?  
b. If so, the examiner should then comment whether it is at least as likely as not (50 percent probability or greater) that the preexisting left and/or right knee disability increased in severity during service (February 13, 1974 to April 5, 1974).
c. If there was a preexisting left and/or right knee disorder that increased in severity during service, the examiner should opine as to whether the evidence of record is clear and unmistakable that a right and/or left knee disability did not increase in severity (during service) beyond the natural progression of the disorder.  

The examiner should also consider Dr. Graf's opinion that the Veteran's bilateral knee disabilities had their onset in service.  

d. Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's bilateral ankle or low back disabilities are related to service?; and

e. Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's bilateral ankle or low back disabilities were caused by the Veteran's bilateral knee disabilities?; and

f. Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's bilateral ankle or low back disabilities were aggravated (permanently worsened the underlying disorder beyond its normal course) by the Veteran's bilateral knee disabilities.  

The rationale for any opinion should be set forth.  The record should be made available to the examiner in conjunction with the examination.

3.  Schedule an appropriate VA examination in order to determine the nature and etiology of any current bilateral flat feet and neuropathy of each foot.  The examiner should provide full explanations in response to the following question as to each diagnosed disability:

Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran has bilateral flat feet or neuropathy of each foot that was caused or aggravated (permanently worsened the underlying disorder beyond its normal course) by the Veteran's bilateral knee or ankle disabilities.

The rationale for all opinions should be set forth.  The examiner is requested to consider the opinion of Dr. Graf.  The record must be made available to the examiner in conjunction with the examination.  

4.  The RO should then review the record and readjudicate the claims, to include the claim for a TDIU rating.  If any of the claims remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


